DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 2, 6, 10 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2 and 10 recite(s) the limitation "the first system disk" in the 2nd line from the end.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 6 and 14 recite(s) the limitation "the first user disk" in the 2nd line from the end.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kleiman (US 2003/0182502).
Regarding claim(s) 1, 9 and 17, Kleiman teaches:
A method of managing redundant arrays of independent disks (RAID), comprising: in response to a target stripe to be built in the RAID, determining, from a resource pool, whether there are spare extents associated with at least one system disk; in response to determining that there are the spare extents associated with at least one system disk, determining an adjacent relationship of used extents associated with the at least one system disk within a RAID stripe; and determining, based on the adjacent relationship and the spare extents, an extent for building the target stripe.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.

Regarding claim(s) 3 and 11, Kleiman teaches:
wherein determining the adjacent relationship comprises: determining, from the at least one system disk, a system disk corresponding to a first used extent; and determining the adjacent relationship between the first used extent and spare extents of other system disks in the at least one system disk.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.

Regarding claim(s) 18, Kleiman teaches:
further comprising: in response to determining the extent for building the target stripe, performing a target stripe build operation that builds the target stripe.	Fig. 4 and [0104] shows that after generating the block layout information 15, the method then executes a write of the buffered data blocks to the associated storage blocks pursuant to the layout information 15 by executing, for example, chained writes to multiple stripes (Step 76).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman (US 2003/0182502) in view of Frame (US 2011/0246716).
Regarding claim(s) 2 and 10, Kleiman teaches:
wherein the at least one system disk comprises a plurality of system disks, determining, from the resource pool, whether there are spare extents associated with the at least one system disk, comprising: determining, from the resource pool, whether there are spare extents associated with the plurality of system disks;	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.	
Kleiman does not explicitly teach, but Frame teaches in response to determining that there are the spare extents associated with the plurality of system disks, obtaining information indicating a size of spare extents associated with the plurality of system disks; and in response to the size exceeding a threshold size, determining the spare extents associated with the first system disk as the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the system/method of writing in a RAID storage taught by Kleiman with the RAID concatenation system/method of Frame. The motivation for doing so would have been to achieve enhanced performance by enabling the top-level RAID to accommodate the operational characteristics of lower RAIDs. This is taught by Frame in [0051, 0052]. In addition, obtaining information on available storage space and RAID storage system, are prior art elements that one of ordinary skill in the art would be capable of combining by 

Regarding claim(s) 5 and 13, Frame teaches:
further comprising: in response to determining there is no spare extent associated with the at least one system disk, determining, from user disks in the resource pool, the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
		
Regarding claim(s) 6 and 14, Frame teaches:	
wherein determining the extent for building the target stripe comprises: obtaining information indicating a size of spare extents associated with the user disks; and in response to the size exceeding a threshold size, determining the spare extents associated with the first user disk as the extent for building the target stripe.	[0062] shows that the direction module 410 may direct storage operations to the first RAID 225 until available space on the first RAID 225 reaches a threshold. Then, the direction module 410 may direct storage operations to either the first RAID 225 or the second RAID 235.
		
Regarding claim(s) 7 and 15, Kleiman teaches:		
wherein determining the extent for building the target stripe comprises: determining an adjacent relationship of used extents associated with the user disks within the RAID stripe; and determining, based on the adjacent relationship and spare extents
		
Regarding claim(s) 8 and 16, Kleiman teaches:				
wherein determining the adjacent relationship comprises: determining, from the user disks, a user disk corresponding to a first used extent; and determining the adjacent relationship between the first used extent and spare extents associated with other user disks in the user disks.	Fig. 5, 9 and [0092] shows that the file system 11 generates block layout information 15 that associates the data blocks with unallocated storage blocks in a group of storage blocks in the disk drive array 20 (Step 75). The block layout information 15 can be, for example, an association between data blocks and free storage blocks in the group of storage blocks.	
		

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleiman (US 2003/0182502) in view of Chu (US 6346954).
Regarding claim(s) 4 and 12, Kleiman does not explicitly teach, but Chu teaches:
wherein determining the extent for building the target stripe comprises: determining a first number of system disks in the resource pool; 	Fig. 4 and col. 6, lines 43-49 shows that multiple available physical drives detected at block 50 are graphically selectable in a tree frame of a graphical user interface where each of the available physical drives is represented by an icon. The available physical drives are first grouped by the I/O adapter utilized and further by the channel of the I/O adapter utilized.
determining a second number of system disks associated with the target stripe;            Fig. 4 and col. 6, lines 65-67 shows as depicted at block 55, the user may select a stripe unit size. Typically the stripe unit size is in units of 8 kilobytes, 16 kilobytes, 32 kilobytes or 64 kilobytes.
in response to the second number being less than the first number, determining the extent for building the target stripe from the spare extents; and in response to the second number being equal to the first number, determining the extent for building the target stripe from user disks in the resource pool.	Fig. 4 and col. 7, lines 1-16 shows as illustrated at block 56, a subset of the available physical drives displayed in the tree frame are selected by dragging each selected icon to an array frame. If a user desires to utilize all of the physical drives displayed under an I/O adapter or channel of the adapter, the group can be selected and dragged to the array frame.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the system/method of writing in a RAID storage taught by Kleiman with the system/method of managing data storage systems taught by Chu. The motivation for doing so would have been to enable users have flexibility in configuring storage systems and to easily understand and manage computer storage system by providing graphical representations of computer storage system. This is taught by Chu in col. 3, lines 9-31.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133